Filed pursuant to Rule 424(b)(3) File No. 333-119338 May 14, 2008 SUPPLEMENT DATED MAY 14, 2, 2007 Dear Investor(s): GRANT PARK FUTURES FUND APRIL PERFORMANCE UPDATE FUND APRIL 2008 YTD Total NAV NAV/Unit Grant Park Futures Fund Class A Units -0.13% 11.54% $73.9M $1,460.645 Grant Park Futures Fund Class B Units -0.20% 11.23% $444.6M $1,270.947 ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Grant Park’s positions in fixed income registered losses in April.The majority of the setbacks came from long positions in the Japanese Government Bond (JGB) markets.After an impressive rally in March, JGBs plummeted early in the month due to technical profit-taking by traders looking to get a jump on performance early in the new Japanese fiscal year.Adding to the decline was a drop in demand for Japanese fixed income products as was witnessed through the poor results of 2008’s first Japanese bond auction. Rallies in the U.S. equity markets moved against Grant Park’s short positions last month.Speculators drove equity markets upwards on beliefs that the U.S. economy is slowly turning a corner.Supporting these beliefs was news of large capital infusions at financial firms such as Lehman Brothers and UBS, and strong earnings reports from technology firms such as Google, IBM, and Intel.Short positions in international equity indices, namely the Dax and Nikkei 225, also experienced setbacks on visions of an improving economy. Long positions in the metals markets, namely gold, finished slightly negative this month.Despite a steady uptrend in the first half of the month, gold ended April slightly lower.Gold prices were driven down by many speculators liquidating their positions in response to a strengthening U.S. dollar. Despite losses in the livestock sector, the softs/agriculturals portion of the portfolio produced modest gains this month.Long positions in the corn and soybean markets became profitable as ongoing poor weather conditions tormented Midwest farming regions.Delayed plantings due to heavy rains and cool temperatures fueled the upsurge. Grant Park’s currency positions posted gains this month.The effects of a rally in the U.S. dollar against the portfolio’s short positions were offset by profitable uptrends in various minor currency crosses.Positions in the Mexican peso, Singapore dollar, South African rand, and Columbian peso contributed to the sector’s gains. Long positions across the entire energy sector proved to be profitable this month as many of the energy markets hit new all-time highs.Crude oil was the biggest contributor to the sector as it reached a high of $119.93 per barrel.The rally in the crude markets was driven by supply concerns from some of the globe’s biggest oil producing nations.Violence in Nigeria against various Exxon Mobil production facilities and refusal of OPEC to increase crude supply were the main drivers behind this month’s energy moves. OTHER FUND NEWS We are pleased to announce that your monthly Grant Park statements are now available via the Client Services link on our website at www.dearborncapital.com.If you no longer wish to receive your paper copy via regular mail, you are asked to return a signed document acknowledging this which is available on our website. If you have any questions or concerns regarding your account, please do not hesitate to call our offices at (312) 756-4450 or e-mail us at funds@dearborncapital.com. Sincerely, David Kavanagh President Enclosures PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE, OFFERING BY PROSPECTUS ONLY Daily fund performance is available on our website at www.dearborncapital.com along with weekly commentary.
